Undercofler, Justice.
This appeal requires a determination of the venue of an action against a third party defendant under the Civil Practice Act (Ga. L. 1966, pp. 609, 627; Code Ann. § 81A-114) and the application of unambiguous provisions of the Georgia Constitution thereto. No statute is drawn in question as being contrary to the State or the Federal Constitution nor is that an equitable action. Woolsey v. Mimms, 209 Ga. 360 (72 SE2d 706); Carey v. Habersham Hardware &c. Co., 211 Ga. 19 (83 SE2d 585); Woods v. State, 223 Ga. 754 (158 SE2d 395). Therefore, the Court of Appeals and not the Supreme Court has jurisdiction of this case.

Transferred to the Court of Appeals.


All the Justices concur.